Citation Nr: 0838008	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-19 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether the reduction in evaluation from 30 percent to 10 
percent for service connected chronic sinusitis, effective 
from September 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from August 1980 to September 1984, and with the United 
States Navy from March 1985 to October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Pittsburgh, Pennsylvania, RO, which implemented a reduction 
in evaluation for service connected chronic sinusitis, from 
30 percent to 10 percent, effective September 1, 2006.
 
In August 2008, the veteran testified via videoconference 
from the RO at a personal hearing before the undersigned 
Veterans Law Judge.  The record was held open for 30 days to 
allow the veteran to submit private medical records.  In 
September 2008, these records were received by the Board, 
along with a waiver of agency of original jurisdiction 
consideration.  


FINDINGS OF FACT

1.  Based on the report of an April 2005 VA examination, the 
RO proposed reducing the evaluation of service connected 
chronic sinusitis from 30 percent to 10 percent; the veteran 
was notified of the proposed reduction in March 24, 2006, 
correspondence.

2.  No communication was received from the veteran disputing 
the proposed reduction, offering evidence in support of a 
continued 30 percent evaluation, or requesting a hearing on 
the proposed reduction.  

3.  In a June 14, 2006, rating decision, the RO implemented a 
final reduction of the evaluation for service connected 
chronic sinusitis, effective September 1, 2006, from 30 
percent to 10 percent.

4.  The veteran's chronic sinusitis has been manifested by 
fewer than six non-incapacitating episodes, marked by 
headaches, pain, purulent discharge and/or crusting since 
2005; there is no evidence of incapacitating episodes of 
sinusitis.


CONCLUSION OF LAW

A 30 percent evaluation for chronic sinusitis was properly 
reduced to 10 percent; assignment of a higher evaluation is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.105, 3.327, 3.344, 4.1, 4.3, 4.97, Diagnostic 
Code 6510 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In the case of reduction in evaluation for a service 
connected disability, VA's duty to assist is met through 
compliance with the notification provisions of 38 C.F.R. 
§ 3.105(e).  This regulation states that where the reduction 
in evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance must be prepared setting forth all material 
facts and reasons.  Notice of the proposed action is sent to 
the veteran at his latest address of record and he is 
furnished detailed reasons for the proposed action.  The 
rating decision, by its nature, includes a detailed 
discussion of the evidence already of record, the elements of 
evaluation, and the applicable rating criteria, to include 
any specific measurements or findings.  In combination with 
the notice letter, the veteran is also notified of how VA 
assigns evaluations and effective dates.  The veteran then 
has 60 days in which to present additional evidence to show 
that compensation payments should be continued at their 
present level.  38 C.F.R. § 3.105(e) (2007).  The March 2006 
rating decision and accompanying notification letter 
therefore provided legally adequate notice to the veteran 
regarding the pending action.  

With regard to VA's duty to assist, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained VA outpatient treatment records as 
identified by the veteran, and obtained a VA examination in 
April 2005.  The veteran has identified one private health 
care provider, UPMC, but has not supplied appropriate 
releases to allow VA to obtain complete records on his 
behalf; he has instead provided a log summarizing the dates 
and circumstances of his treatment.  The veteran was provided 
an opportunity to set forth his contentions during the August 
2008 hearing before the undersigned Veterans Law Judge.  
Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Procedural Due Process

As was noted above, the procedure for reduction of evaluation 
of a service connected disability is governed by 38 C.F.R. 
§ 3.105, which provides that where the reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is prepared setting forth all material facts 
and reasons.  The beneficiary is notified at his address of 
record of the contemplated action and furnished detailed 
reasons therefore, and is given 60 days to present additional 
evidence to show that compensation payments should be 
continued at their present level.  The final reduction is 
effective the first day of the month following the expiration 
of a 60 day due process period, from the date of notice of 
the final reduction decision.  38 C.F.R. § 3.105(e).  
Further, the veteran may request a hearing in connection with 
the proposed reduction; if a request for such is received 
within 30 days of the notice of the proposed action, no 
reduction may be effected until after such hearing.  
38 C.F.R. § 3.105(i) (2007).

A rating decision was prepared in March 2006, which proposed 
to reduce the evaluation of the veteran's service connected 
chronic sinusitis from 30 percent to 10 percent.  The 
decision discussed the evidence of record and correctly 
stated the applicable rating criteria.  It explained why the 
reduction was being proposed in light of the current evidence 
of disability.  The proposed evaluation was sent to the 
veteran on March 24, 2006, with a notification letter which 
informed the veteran of the proposed action, its impact on 
his combined evaluation and the amount of compensation 
payable, and his rights and responsibilities in disputing the 
proposed action.

The notice was sent to a [redacted] address.  The Board notes 
that the record reflects a second address of record, on [redacted]
Avenue.  The veteran's primary address is unclear.  Both, 
however, appear to be valid addresses.  The veteran has 
alternated their use on his own correspondence, and VA 
communications with him have also been sent to both.  As the 
veteran has responded to communications sent to both, and has 
not clearly stated that one is to be used for all 
correspondence, the Board finds that the notice sent to the 
[redacted] address in March 2006 was valid.  The Board 
recognizes that the veteran has denied receiving that notice, 
but, as is noted above, he has also demonstrably received 
notice sent to that address before and after March 2006.  He 
appeared for examination when notified of the appointment at 
[redacted], and he responded to the notice of final reduction 
prior to any reduction in the payment of benefits, for 
example.

The veteran did not respond to the notice of proposed 
reduction to request a hearing, offer evidence, or even to 
generally dispute the pending action.  In June 2006, more 
than 60 days after the mailing of notice of the proposed 
reduction, a final rating decision reducing the evaluation 
from 30 percent to 10 percent was issued.  The reduction was 
to be effective on September 1, 2006, the first day of the 
month following an additional 60 day due process period 
following the June 2006 notification of final action.

This timeline shows full compliance with all notification and 
due process provisions of 38 C.F.R. § 3.105(e).  The veteran 
was sent proper notice at one of his two addresses of record 
and was provided a 60 day period in which to respond.  When 
he did not respond or request a hearing, the RO took action 
to implement the reduction.  The reduction was not made 
effective until after an additional 60 day due process period 
had expired.  Procedurally, the reduction was proper.

Evaluation of Chronic Sinusitis

Once it is determined that due process in the reduction has 
been followed, attention must turn to the application of the 
rating criteria, to determine if the evidence of record 
supports assignment of the lower evaluation.

Regulations do afford some protection to assigned evaluations 
in order to maintain stability in ratings.  The veteran has 
argued that because his 30 percent evaluation had been in 
effect since November 1997, a period of almost 8 years, it 
should be afforded some degree of protection.  The Board 
disagrees. 

It is noted that the reduction in this case stems from a 
routine future examination.  Beginning with the assignment of 
a 30 percent evaluation in a February 1998 rating decision, 
the veteran was informed that his disability was considered 
likely to improve, and the assigned evaluation was not 
considered permanent.  He would be subject to future 
examinations to evaluate the status of his disability.  Such 
examinations are not to be scheduled where (1) the disability 
is static, (2) repeated examinations show the condition to 
have remained unchanged for 5 or more years,(3) the 
disability is by its nature not subject to change, (4) the 
veteran is over 55 years old, (5) the schedular minimum is 
assigned, or (6) any resulting reduction would not affect the 
combined evaluation.  38 C.F.R. § 3.327(b).  Only the first 
and second reasons are potentially applicable here.  The 
evidence of record shows, however, definite changes in the 
veteran's condition since 1997, and particularly within 
discrete five year windows.

The veteran was examined in connection with his original 
claim for benefits in September 1997.  He complained of a 
recurrent stuffy nose and sinus congestion.  Discharge is 
usually yellowish to greenish, and he experienced pain in the 
maxillary and frontal sinuses.  He was treated repeatedly 
with antibiotics and decongestants.  He continued to have 
sinus infection with headache.  Physical examination showed 
no congestion or sinus tenderness.  

A private doctor, Dr. DWC, submitted a statement in January 
1998 indicating that he was currently treating the veteran 
for chronic sinusitis.  He had performed two functional 
endoscopic sinus surgeries over the past year.  Since the 
most recent surgery the veteran had recurrent headaches, 
related to a recurrent mucocele in the left maxillary sinus.  
The mucocele persisted despite repeated incision and 
draining, and so an additional surgery was recommended.

The veteran had a routine future examination in April 2000.  
At that time, the veteran reported that he was awaiting sinus 
surgery.  He took antibiotics "quite frequently;"  the 
veteran stated that he took medication every one or two 
months over the prior four years.  The VA contract examiner 
noted tenderness over the maxillary sinuses.  Nasal edema was 
present, with a yellow discharge.  An x-ray showed mucosal 
thickening.  No headaches were reported.

The veteran does not receive ongoing VA treatment for his 
sinus condition, as he states he has problems getting a 
timely appointment, and the VA facility is too far away.  
Instead, a doctor he knows through his wife, who works at 
UPMC, sees him informally.  No complete medical records of 
this treatment have been provided, but the veteran has 
submitted a log summarizing his UPMC treatment.  He stated 
that in 2005, he was seen once in August, twice in October, 
and once in December.  He used antibiotics in connection with 
each visit, and indicated that he missed two days of college 
classes in October.  In 2006, the veteran was seen in 
February, May, September, and November; he used antibiotics 
each time and reported missing one day of classes in February 
and one day in November.  He was seen three times in 2007, in 
March, September, and December, and missed classes on two 
occasions.  As of September 2008, the veteran was seen twice 
in April 2008 and missed two days of classes.

A VA examination was performed in April 2005.  The veteran 
did not report any sinus surgeries after service, and 
indicated that in 2005 he had been prescribed antibiotics a 
couple of times by an unidentified private doctor.  The 
veteran complained that at times he gets stuffy and has 
interference breathing through his nose.  On occasion he has 
purulent discharge.  He used an over the counter nasal spray 
and saline solution as needed.  The veteran had no complaint 
of headaches, and he indicated that there had been no 
incapacitation from sinus attacks in recent years.  On 
physical examination, the nasal passages were clear.  There 
was minor soreness over the right frontal sinus.  X-rays 
showed a small mucous retention cyst at the base of the right 
maxillary sinus, as well as some mucosal thickening in the 
left maxillary antrum.

The veteran testified at a September 2008 videoconference 
hearing.  He stated at that time that he took antibiotics 
with each episode of sinusitis.  He maintained his condition 
was unchanged since 1997.

Because the veteran's sinus condition is not static, and 
because the evidence of record does not show the 
symptomatology to have been stable over any five year period, 
the veteran remained subject to routine future examination, 
and no protection is offered under 38 C.F.R. § 3.327.  

Similarly, no protection for the 30 percent evaluation is 
afforded under 38 C.F.R. § 3.344, which provides that the 
greatest degree of stability possible must be afforded 
evaluations, consistent with law and regulations.  To that 
end, the evaluator must ensure the examination on which 
reduction is based is full and complete.  Any reduction must 
be based upon an examination as full and complete as that 
used to assign or continue the higher evaluation, and 
sustained improvement, not merely temporary or episodic 
improvement, must be shown.  If the disability is one subject 
to period of temporary improvement, reduction should not be 
made on the basis of a single examination.  38 C.F.R. 
§ 3.344.

Here, although chronic sinusitis is a disease subject to 
episodic improvement, the medical evidence of record shows 
sustained improvement over time.  The April 2005 examination 
demonstrates a lesser degree of impairment, with less 
frequent exacerbations, than that of April 2000.  The Board 
considers these examinations to be equally full and complete; 
both are based on an apparently accurate history from the 
veteran and physical examinations that paralleled each other.  
Further, the report on ongoing treatment at UPMC, as it 
reflects a three year period of time, is an even better basis 
than an examination based on a single visit upon which to 
assign an evaluation.  Consideration of the medical evidence 
of record affords the maximum possible stability of 
evaluation under 38 C.F.R. § 3.344, while still consistently 
applying the law and regulations governing evaluation.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Any reasonable doubt regarding the degree of disability 
should be resolved in favor of the claimant.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's chronic sinusitis is evaluated under Diagnostic 
Code 6510, which provides that a 10 percent rating is 
assigned for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is assigned for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is assigned following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A Note to the General Rating Formula for 
Sinusitis provides that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97. 

As is shown in the evidence above, since at least 2005, the 
frequency of the veteran's need for medication for sinusitis 
infections and episodes has decreased.  In 2000, he used 
antibiotics or other medications "every one or two months."  
His log of treatment from 2005 to 2008 shows such use is now 
on average 4 or 5 times a year.  At no time are 
incapacitating episodes, requiring bed rest and treatment at 
the direction of a doctor, reported.  At most, the veteran 
states he missed two days of classes.  While he does use 
antibiotics regularly, totaling more than four weeks each 
year, this use is not in conjunction with incapacitating 
episodes.  On that criteria, a continued 30 percent 
evaluation is not warranted.  Further, because the total 
number of non-incapacitating episodes each year, as reflected 
in the veteran's treatment log, is less than six, a continued 
30 percent evaluation on that basis is not warranted.

Because the veteran's due process rights with respect to 
notification of the proposed and implemented reduction are 
met, and because the evidence of record does not support an 
evaluation in excess of 10 percent at this time, the Board 
finds that the reduction from 30 percent to 10 percent for 
service connected chronic sinusitis was proper.


	(CONTINUED ON NEXT PAGE)




ORDER

Reduction was proper and restoration of a 30 percent 
evaluation for service connected chronic sinusitis is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


